DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 8, 2021 has been entered.  Claims 1-3 and 5-16 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 1-16 are withdrawn in light of applicant's amendment to claims 1, 2, 8, 9 and 13.  Some of the previous 35 USC 112 rejections of claims 1-16 are withdrawn in light of applicant’s amendment to claims 1, 4, 6, 7, 9, 12, 13 and 16.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
The abstract of the disclosure is objected to because it is in single sentence claim format.  Appropriate correction is required.
Claim Objections
Claims 1-3 and 5-16 are objected to because of the following informalities:  
In claim 1 line 12 “a base” should be changed to --a center-- since it is unclear what the “base” refers to on the claimed rear plate.
In claim 1 lines 20-22, “at least two tubes corresponding with the at least two blades, the at least two tubes coupled completely along the height of an inner side of the at least two blades” should be changed to --at least two tubes corresponding with the at least two blades, each of the at least two tubes coupled along an entire height of an inner side of each of the at least two blades-- in order to clarify that there is one tube per blade and not two tubes for each of the blades, and the location of attachment to the blades.  
In claim 9 lines 19-20, “at least two cylinders coupled along an entire height of an inner side of the at least two blades” should be changed to --at least two cylinders each coupled along an entire height of an inner side of each of the at least two blades-- in order to clarify that there is one cylinders per blade not two cylinders for each of blade.
In claim 13 lines 19-20, “at least two cylinders coupled along an entire height of an inner side of the at least two blades” should be changed to --at least two cylinders each coupled along an entire height of an inner side of each of the at least two blades-- 
Appropriate correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite two blades extending between the front and rear plates and coupled to the at least one front and to the at least one rear plate, but there is no disclosure of how these blades are coupled to the front or rear plates.  The claims and specification disclose that the tube or cylinders of the blades are part of a support that gives strength to the body of the propeller, but this does not explain how the blades do this and what they are connected with.  For example, the blades could be coupled only 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  In this case, the most relevant factors include: the state of the art for these details is well established and includes a great number of solutions to this problem; the level of skill of one of ordinary skill in the art is high as many solutions exist and have for some time; the level .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 13, claim 9 line 11, and claim 13 line 11, it is unclear what is meant by “a conical pyramidal shape”.  Conical shapes have a round base, while pyramids have a polygonal base.  It is unclear what type of base, and therefore sides, “a conical pyramidal shape” has and therefore it is unclear what “a conical pyramidal shape” refers to.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a truncated conical shape-- since this is what is shown in the Figures.  The examiner notes that the specification should be amended to provide antecedent basis for this limitation in the claims.  Furthermore, the examiner notes that the specification as filed does not provide any mention of a conical pyramidal shape, and therefore would 
Claim 5 recites “the at least one cap further comprising a truncated” in lines 1-2, but there is insufficient antecedent basis for “the at least one cap” in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --further comprising at least one cap having a truncated--.
Claim 6 recites “the deflector emitter” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the intake deflector--.
Claim 6 recites “one or more liquids and wildlife” in line 2, but claim 1, from which claim 6 depends, already recites “liquids and wildlife” in line 2.  It is unclear if these are the same or different liquids and wildlife.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant is --the liquids and wildlife--.  Similarly, in claim 6 lines 2-3, “the one or more liquids and wildlife” should be changed to --the liquids and wildlife--.
Claim 12 recites “the deflector emitter” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the intake deflector--.
Claim 12 recites “one or more liquids and wildlife” in line 2, but claim 9, from which claim 12 depends, already recites “liquids and wildlife” in line 2.  It is unclear if these are the same or different liquids and wildlife.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant is --the 
Claim 16 recites “the deflector emitter” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the intake deflector--.
Claim 16 recites “one or more liquids and wildlife” in line 2, but claim 13, from which claim 16 depends, already recites “liquids and wildlife” in line 2.  It is unclear if these are the same or different liquids and wildlife.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant is --the liquids and wildlife--.  Similarly, in claim 16 line 3, “the one or more liquids and wildlife” should be changed to --the liquids and wildlife--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,684,035 to Kemp in view of U. S. Patent Publication 2003/0138314 to Budris.
Referring to claims 1-3 and 5-8, Kemp teaches a blade propeller mechanism for a centrifugal pump comprising:

at least two blades (48) coupled to the at least one front plate (32) and to the at least one rear plate (34) (via pins 50), wherein the at least two blades (48) each comprising a rectangular curved shape and a height that extends from the at least one rear plate (34) to the at least one front plate (32) and a length that extends from an outside of the blade propeller mechanism inwards (Figures 1 and 2; col. 2 lines 16-19); and;
at least two tubes (portion of 48 which surrounds pin 50) corresponding with the at least two blades (48), each of the at least two tubes (portion of 48 which surrounds pin 50) coupled along an entire height of an inner side of each of the at least two blades (48) and extending to a diameter of the at least one suction ring (52), wherein a number of the at least two blades (48) is proportional to a number of the at least two tubes (portion of 48 which surrounds pin 50) (Figures 1 and 2; col. 2 lines 16-19),
wherein the at least two tubes are straight, oblique or inclined (Figures 1 and 2, wherein it is shown that the tubes are at least curved in the cross section of Fig. 1 and straight in the cross section of Fig. 2),
wherein the at least two tubes (portion of 48 which surrounds pin 50) are comprised of a curved extension of a first end of the at least two blades (48) (Fig. 1),

wherein none of the at least two blades (48) interfere with flow out of the blade propeller mechanism (Fig. 1), and
wherein the at least two tubes (portion of 48 which surrounds pin 50) support a body of the blade propeller mechanism (Figures 1 and 2).
	Kemp is silent as to an intake deflector or a cap.  Budris teaches a pump comprising:
an intake deflector (13) located at a center of a rear plate (16) comprising a truncated conical shape, and further comprising at least one cap (15) having a truncated conical shape, wherein the intake deflector (13) is configured to receive fluids and solids and distribute the fluids and solids evenly within the propeller (10) (Fig. 3; paragraphs [0015], [0016] and [0019]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify blade propeller mechanism taught by Kemp with the intake deflector and cap taught by Budris in order to direct the flow of fluid from the inlet into the impeller blades.
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of “for the transport of liquids and wildlife” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art.  In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Referring to claims 9-16, Kemp teaches a blade propeller mechanism for a centrifugal pump comprising:
at least one front plate (32) and at least one rear plate (34), both the at least one front plate (32) and at least one rear plate (34) forming a portion of an internal flow channel (Figures 1 and 2; col. 1 line 54 - col. 2 line 22);
at least one suction ring (52) comprised in the at least one front plate (32) (Figures 1 and 2, wherein the suction rig 52 is shown inside the central opening of the front plate 32; col. 2 lines 19-22);
at least one drive coupling (36) configured to fixedly couple with a drive axle (38) (Figures 1 and 2; col. 2 lines 2-4);
at least two blades (48), wherein each of the at least two blades (48) comprises a rectangular curved shape and a height that extends from the at least one rear plate (34) to the at least one front plate (32), and a length that extends from an outside of the blade propeller mechanism inwards, the at least two blades coupled to the at least one 
at least two cylinders (portion of 48 which surrounds pin 50) each coupled along an entire height of an inner side of each of the at least two blades (48) and extending to a diameter of the at least one suction ring (52), wherein a number of the at least two blades (48) is proportional to a number of the at least two cylinders (portion of 48 which surrounds pin 50) (Figures 1 and 2; col. 2 lines 16-19); and
wherein the at least two cylinders (portion of 48 which surrounds pin 50) are comprised of a curved extension of a first end of the at least two blades (48) (Fig. 1; col. 2 lines 16-19),
wherein in the at least two cylinders (portion of 48 which surrounds pin 50)  comprise a support to strengthen a body of the blade propeller mechanism (Figures 1 and 2; col. 2 lines 16-19).
Kemp is silent as to an intake deflector or a cap.  Budris teaches a pump comprising:
at least one cap (15) comprised at a first end of an intake deflector (13), the at least one cap (15) comprising a shape to cover the an area of the at least one drive coupling (14); and the intake deflector (13) comprises a truncated conical shape, the at least one cap (15) further comprising a convex shape, wherein the intake deflector (13) is configured to receive fluids and solids and distribute the fluids and solids evenly within the blade propeller mechanism (Fig. 3; paragraphs [0015], [0016] and [0019]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify blade propeller mechanism taught by Kemp 
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of “for the transport of liquids and wildlife” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art.  Furthermore, for at least claims 9-11 and 13-15, the recitation of “for the transport of liquids and wildlife” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.
Applicant argues, with respect the rejections under 35 USC 112(a), that the blades are disclosed in the specification as filed as being coupled to the front and back plates.  However, this is not the reason for the rejection.  The claims were rejected under 35 USC 112(a) because they do not disclose how the blades are coupled to the 
Applicant argues “extension 52 is not part of the structure of the vanes or either of the spaced discs of Kemp” and as such the “extension 52” cannot be the claimed suction ring wherein the at least one front plate comprises the suction ring.  However the claims do not require that the suction ring be attached to the front plate, as applicant seems to argue, but instead only that the front plate comprises a suction ring.  Since the suction ring 52 is inside and passes through the front plate 32, the examiner maintains that the front plate 32 comprises the suction ring 52 positioned therein.
Applicant argues that “the retainer 15 in Budris is a cover used to hold the impeller 11 in place”.  However, as explained in paragraph [0015], the cover 15 holds the intake deflector 13 in place and is attached to the shaft 18.  Applicant further argues that “the shape of the end of the retainer 15 attached to the conical sleeve 13 would .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746